Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard Gibson, Sr., appeals the district court’s order denying his self-styled Fed. R.Crim.P. 36 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Gibson, No. 8:94-cr-00454-P JM-2 (D.Md. Oct. 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.